DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 05/10/2022.	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/24/2019 and 02/05/2020 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.  
Claim(s) 1-3, 5-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 20160206267 A1 “Shimizu” and further in view of Henneken et al. US 20180360417 A1 “Henneken” and Wenderow et al. US 20110152882 A1 “Wenderow”.
In regard to claims 1, 14 and 15, Shimizu teaches “An intraluminal imaging system, comprising: a processor circuit configured for communication with an intraluminal imaging catheter, wherein the processor circuit is configured to:” (Claim 1) and “a processor circuit configured for communication with the IVUS imaging catheter, wherein the processor circuit is configured to” (Claim 15) (“An OFDI (i.e. an optical frequency domain imaging) apparatus 200 includes a probe unit 201, a scanner and a pullback unit 202, and an operation control device 203. The scanner and pullback unit 202 and the operation control device 203 are connected to each other so that various signals can be transmitted therebetween by a signal line 204” [0028] and “the probe unit 201 is directly inserted into the blood vessel. An imaging core including an optical transceiver for successively transmitting transmitted light (measurement light into the blood vessel and successively receiving reflected light from inside of the blood vessel is internally inserted into the probe unit 201” [0029].  Since the OFDI apparatus includes a probe unit 201 with an imaging core for obtaining images from a blood vessel, the OFDI apparatus constitutes an intraluminal imaging system. 
Furthermore, in regard to the processor circuit, Shimizu discloses “The operation control device 203 includes a main body control unit 211, embodied as a processor which generates an optical cross-sectional image by processing line data generated based on the reflected light obtained by the measurement work” [0032]. Therefore, the main body control unit 211 constitutes a processor circuit.
Furthermore, in regard to an imaging catheter, Shimizu discloses “the transverse cross-sectional image configured to include the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back” [0026]. Additionally, in regard to the IVUS imaging catheter, Shimizu discloses “For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025]. An intravascular ultrasound (IVUS) apparatus inherently includes an IVUS imaging catheter. Thus, since the probe unit 201 (i.e. optical probe) is inserted into the blood vessel via a catheter to a capture tomographic image and the tomographic image can be an ultrasound tomographic image acquired through an IVUS catheter and the main body control unit 211 (i.e. processor circuit) generates cross-sectional images, under broadest reasonable interpretation, the processor circuit of the intraluminal imaging apparatus (i.e. the main body control unit 211) had to have been in communication with an intraluminal imaging catheter and/or the IVUS catheter.); 
“An intraluminal imaging method, comprising:” (Claim 14) (“Next a process example in an image processing method performed by the image processing apparatus 100 according to the present embodiment will be described with reference to a flowchart in FIG. 3” [0044] and “In Step S320, the display control unit 130 causes the display device 190 to display the vascular image extending along the vascular length direction […] Here, the display control unit 130 may cause the display device 190 to display the vascular transverse cross-sectional image” [0045]. Therefore, since the method of FIG. 3 involves displaying the vascular image along the vascular length direction as well as the vascular transverse cross-sectional image, the method constitutes an intraluminal imaging method.);
“An intravascular ultrasound (IVUS) imaging system for use in peripheral vasculature, the system comprising:” (Claim 15) (“According to the present embodiment, the image collection unit 110 is connected to the tomography apparatus 170 and the fluoroscopic apparatus 18- and collects the transverse cross-sectional image and the fluoroscopic image from these apparatuses” [0024] and “For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025]. An intravascular ultrasound apparatus inherently includes an IVUS imaging catheter which can be used in peripheral vasculature of the body. Therefore, since the tomographic images can be acquired from an intravascular ultrasound apparatus (IVUS), under broadest reasonable interpretation, the IVUS constitutes an intravascular ultrasound (IVUS) imaging system for use in peripheral vasculature.).
“receive a plurality of intraluminal images obtained by the intraluminal imaging catheter during movement of the intraluminal imaging catheter through a body lumen of a patient, wherein the plurality of intraluminal images comprises a first intraluminal image showing an anatomy and a second intraluminal image showing the anatomy” (Claim 1) and “receiving, at a processor circuit in communication with an intraluminal imaging catheter, a plurality of intraluminal images obtained by the intraluminal imaging catheter during movement of the intraluminal imaging catheter trough a body lumen of a patient, wherein the plurality of intraluminal images comprises a first intraluminal image showing an anatomy and a second intraluminal image showing the anatomy” (Claim 14) and “an IVUS imaging catheter configured to obtain a plurality of IVUS images during movement of the IVUS imaging catheter through a peripheral blood vessel of a patient […] receive the plurality of IVUS images obtained by the IVUS imaging catheter, wherein the plurality of IVUS images comprises a first IVUS showing an anatomy and a second IVUS image showing the anatomy” (Claim 15) (“In the display example 1, a transverse cross-sectional image 430 corresponding to the first position 451 and a transverse cross-sectional image 440 corresponding to the second position 452 are further displayed on the screen of the display device 190” [0050]. As shown in FIG. 4, the first position 451 is located within a blood vessel corresponding to the image 430 and the second position 452 is located within the same blood vessel (i.e. closer to the bifurcation) and corresponding to the image 440. 
Furthermore, in regard to an IVUS imaging catheter configured to obtain a plurality of IVUS images during movement of the IVUS imaging catheter through a peripheral blood vessel of a patient, Shimizu discloses “the image collection unit 110 is connected to the tomography apparatus 170 […] and collects the transverse cross-sectional image” [0024], “For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025] and “The tomographic image acquired by the image collection unit 110 according to the present embodiment is configured to include multiple frames. For example, the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. The blood vessel being examined in this case is not limited to the coronary artery due to the recitation of the phrase “such as”, therefore, peripheral vessels can be examined through this process. Furthermore, an IVUS apparatus inherently includes an IVUS imaging catheter. In this case, since the image collection unit 110 is connected to the tomography apparatus 170, the tomography apparatus can be an IVUS apparatus and the tomographic image (i.e. including multiple frames) is acquired as the imaging catheter is pulled back through the blood vessel, under broadest reasonable interpretation, the an IVUS imaging catheter is configured to obtain a plurality of IVUS images during the movement of the IVUS imaging catheter through a peripheral blood vessel of a patient.
In order for these tomographic images to be obtained, the pullback unit 202 (i.e. see FIG. 2 and 0030], had to have moved the intraluminal or IVUS imaging catheter (i.e. containing the probe unit 201) through a body lumen of the patient. In this case, the image 430 constitutes a first intraluminal or IVUS image showing an anatomy, and the image 440 constitutes a second intraluminal of IVUS image showing the anatomy. Additionally, since “the scanner and pullback unit 202 acquires the reflected light received by the optical transceiver, and transmits the reflected light to the operation control device 203” [0030], under broadest reasonable interpretation, the processor circuit (i.e. 211 of the operation control device 203) receives a plurality of intraluminal or IVUS images obtained by the intraluminal or IVUS imaging catheter during movement of the intraluminal imaging catheter through a body lumen of a patient, wherein the plurality of intraluminal images comprises a first intraluminal or IVUS image (i.e. transverse cross-sectional image 430) showing an anatomy and a second intraluminal or IVUS image (i.e. transverse cross-sectional image 440) showing the anatomy.); […]
“a change in at least one of the shape or a position of the anatomy between the first intraluminal image and the second intraluminal image, wherein the change corresponds to the first image being obtained by the intraluminal imaging catheter at a first position within the body lumen during the movement and the second image being obtained by the intraluminal imaging catheter at a different second position within the body lumen during the movement” (Claims 1 and 14) and “a change in at least one of a shape or a position of the anatomy between the first IVUS image and the second IVUS image, wherein the change corresponds to the first IVUS image being obtained by the IVUS imaging catheter at a first position within the peripheral blood vessel during the movement and the second IVUS being obtained by the IVUS imaging catheter at a different, second position within the peripheral blood vessel during the movement” (Claim 15) (“In the display example 1, a transverse cross-sectional image 430 corresponding to the first position 451 and a transverse cross-sectional image 440 corresponding to the second position 452 are further displayed on the screen of the display device 190” [0050]. As established previously, the image 430 constitutes a first intraluminal image and the image 440 constitutes a second intraluminal image. The first position 451 corresponds to the first position at which the first image is obtained and the second position 452 corresponds to the second position at which the second image is obtained. As shown in FIG. 4, the images 430 and 440 are of the anatomy and the shape and the position of the anatomy are different within these images. As established previously since the tomographic images can be ultrasound tomographic images acquired from an IVUS apparatus (i.e. an IVUS imaging apparatus), the first and second images 430 and 440 constitute first and second IVUS images which are obtained at different positions within the blood vessel.).
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the processor circuit is configured to: […] based on a third intraluminal image obtained while the intraluminal imaging catheter is moved through the body lumen” (“FIG. 6 illustrates a display example 3 according to the present embodiment. In the display example 3, an axial cross-sectional image 630 is displayed on the screen of the display device 190. A user can designate a first position 631 and a second position 632 on the axial cross-sectional image 630” [0064] and “A transverse cross-sectional image 641 at a position 633 where the diameter of the cross-sectional area of the vascular lumen is smallest between the first position 631 and the second position 631 is further displayed on the screen of the display device 190” [0065]. As shown in FIG. 6 the probe unit is located at first position 631 in fluoroscopic image 610 and it moves to positions 633 and 632 as the probe moves through the vessel. Therefore, the processor circuit acquires a third intraluminal image while the imaging catheter is moved through the body lumen.).
Shimizu does not teach to “determine a longitudinal translation speed of the intraluminal imaging catheter based on a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image” […] and “a known time interval between the first intraluminal image and the second intraluminal image” (Claim 1), “determining, with the processor circuit, a longitudinal translation speed of the intraluminal imaging catheter based on a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image” […] and “a known time interval between the first intraluminal image and the second intraluminal image” (Claim 14), “determine a longitudinal translation speed of the IVUS imaging catheter through the peripheral blood vessel based on a change in at least one of a shape or a position of the anatomy between the first IVUS image and the second IVUS image […] and a known time interval between the first IVUS image and the second IVUS image” (Claim 15)., and “update the longitudinal translation speed […]” (Claim 2).
Henneken teaches to “determine a longitudinal translation speed of the intraluminal imaging catheter based on the change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image” […] and “a known time interval between the first intraluminal image and the second intraluminal image” (Claim 1) and “determining, with the processor circuit, a longitudinal translation speed of the intraluminal imaging catheter based on a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image” […] and “a known time interval between the first intraluminal image and the second intraluminal image” (Claim 14), “determine a longitudinal translation speed of the IVUS imaging catheter through the peripheral blood vessel based on a change in at least one of a shape or a position of the anatomy between the first IVUS image and the second IVUS image […] and a known time interval between the first IVUS image and the second IVUS image” (Claim 15) (“In an embodiment, the processing arrangement of the patient interface module 30, e.g. the image processor 32, may be adapted to calculate the translation speed of the catheter 20, e.g. its pullback speed, from a complete sequence of images captured with the respective transducer arrays 21, 23 , which may be performed during or after acquisition of these images. In this embodiment, the processing arrangement may be adapted to apply regularization techniques such as a Kalman filter to the image sequence in order to obtain a particularly accurate determination of the translation speed of the catheter 20” [0045]. As an intraluminal imaging catheter is pulled back through a lumen images are obtained, each of which contain different shapes or positions of anatomy as the catheter moves through the lumen, since the lumen shape varies along a length of a vessel. The complete sequence of images, under broadest reasonable interpretation, includes first and second intraluminal images, which inherently contain anatomy that changes in at least one of a shape or a position of the anatomy as the catheter is pulled back. Therefore, the imaging processor 32 performs the step of determining the longitudinal translation speed of the intraluminal or IVUS imaging catheter based on the change in at least one of a shape or a position of the anatomy between the first intraluminal or IVUS image and the second intraluminal or IVUS image.); 
Furthermore, in regard to a known time interval between the first intraluminal or IVUS image and the second intraluminal or IVUS image, Henneken discloses “In order to determine the time delay of difference ΔT between matching images, the processing arrangement of the patient interface module 30, e.g. the signal processor 31 or the image processor 32, may employ a clock that provides each generated image with a timestamp” [0043]. Therefore, each image obtained by the imaging catheter is associated with a specific time, thereby allowing a time interval between images to be determined. Additionally, Henneken discloses “If it is determined in 113 that no such correlation exits, […] the method reverts back to 107 in which new second sensor data is captured. This process is repeated until it is determined in 113 that the first sensor data matches the second sensor data, after which the translation speed, e.g. the pullback speed, of the catheter 20 is determined in 115 from the known distance D between the first sensor 21 and the second sensor 23 (or the first visual marker 41 and the second visual marker 43) and the time difference ΔT between the time capture of the first sensor signals and the time capture of the second sensor signals as previously explained” [0061]. Thus, since the processing arrangement (i.e. including the signal processor 31 and the image processor 32) provides each generated image with a timestamp and the translation speed is determined based on a known distance (i.e. relating to the position of a sensor relative to anatomy) and the time difference between the time capture of the first and second sensor signals (i.e. corresponding to first and second intraluminal or IVUS images) under broadest reasonable interpretation, the translation speed is determined based on the change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image (i.e. corresponding to the first and second sensors respectively) and a known time interval (i.e. ΔT) between the first intraluminal image and the second intraluminal image.).
“update the longitudinal translation speed […]”  (Claim 2) (“The image processor 32 may apply a correlation threshold to determine if the first image matches the second image […] To further improve the matching process, the first image may be compared to a series of second images, e.g. consecutively captured second images, with the second image having the largest (maximum) correlation with the first image being selected as the matching image […] the second image having the best match, i.e. the maximum correlation, with the first image may be selected to increase the accuracy of the determination of the translation speed of the catheter 20” [0042]. Therefore, since the first image can be compared with a series of second images (i.e. including a third image) in order to increase the accuracy of the determination of the translation speed of the catheter, the image processor performs the step of updating the longitudinal translation speed based on a third intraluminal image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify intraluminal imaging system and method of Shimizu so as to include the longitudinal translation speed being determined based on a change in at least one of a shape of a position of the anatomy and a known time interval between the first intraluminal image and the second intraluminal image as disclosed in Henneken in order to “obtain a particularly accurate determination of the translation speed of the catheter 20” [Henneken: 0045]. Referring to a change between two images and a known time interval is one of a finite number of techniques that can be used to calculate a longitudinal translation speed therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of accurately determining the translation speed of the catheter.
The combination of Shimizu and Henneken does not teach to “output(ting), to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed” (Claims 1, 14 and 15) or “dynamically modify the speed indicator in the screen display such that the speed indicator indicates the longitudinal translation speed based on the third intraluminal image” (Claim 2).
Wenderow discloses that the processor circuit is configured to “output(ting), to a display in communication with the processor circuit, a screen display including a speed indicator based on the longitudinal translation speed” (Claims 1, 14 and 15) (“Referring to FIG. 9, in one exemplary embodiment, GUI module 56 may be configured to cause the display of a graphical user interface (GUI) 200” [0071]. Therefore, the system includes a screen display. As shown in FIG. 9, the GUI 200 includes a guide wire speed indicator 212. Furthermore, in regard to the screen display including a speed indicator based on the longitudinal translation speed, Wenderow discloses “Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator includes a linear or axial speed indicator 236 to display information related to the linear speed of the guide wire and a rotational speed indicator 238 to display information related to the rotational speed of the guide wire. Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum reverse icon 244 indicating the maximum reverse speed of the guide wire, and an origin 246 indicating zero linear movement. As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire” [0076]. Therefore, in order for the GUI 200 to display the proportional speed of the guide wire as the user manipulates it to control its advancement or retraction on the linear speed indicator 236, under broadest reasonable interpretation, the processor circuit had to have been configured to output, to a display in communication with the processor circuit, a screen display including a speed indicator (i.e. guide wire speed indicator 212 including the linear speed indicator) based on the longitudinal translation speed (i.e. linear speed).).
to “dynamically modify the speed indicator in the screen display such that the speed indicator indicates the longitudinal translation speed based on the third intraluminal image” (Claim 2) (“Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator 212 includes a linear or axial speed indicator 236 […] As the user manipulated the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire. For example, if the guide wire is currently being advanced at half of the maximum speed, the first half of vertical bar 240 extending above origin 246 changes color” [0076]. Therefore, since the bar 240 can change color in proportion to the speed of the guide wire as the user manipulates the guide wire, under broadest reasonable interpretation, a processor circuit had to have been present to dynamically modify the speed indicator in the screen display such that the speed indicator indicates the longitudinal translation speed based on the further intraluminal ultrasound image acquired by device of Shimizu.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu and Henneken so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal imaging system of Shimizu, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu discloses “wherein the processor circuit is further configured to output, via the screen display, an intraluminal image of the plurality of intraluminal images” (“The image processing apparatus 100 and the display device 190 configured an image display system” [0021] and “In the display example, 1, a transverse cross-sectional image 430 corresponding to the first position 451 and a transverse cross-sectional image 440 corresponding to the second position 452 are further displayed on the screen of the display device 190” [0050]. As shown in FIG. 4, the transverse cross-sectional images 430 and 440 are intraluminal images of the anatomy within the blood vessel. Therefore, the processor circuit (i.e. processor) is further configured to output, via the screen display (i.e. display device 190) an intraluminal image of the plurality of intraluminal images.).
Shimizu and Henneken does not disclose “wherein the intraluminal ultrasound image is proximate to the speed indicator”.
Wenderow discloses “wherein the intraluminal ultrasound image is proximate to the speed indicator” (“Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. […] As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire” [0076] and “Referring to FIG. 9, in one exemplary embodiment, GUI module 56 may be configured to cause the display of a graphical user interface (GUI) 200” [0071]. As shown in FIG. 9, the guide wire speed indicator 212 is displayed on the GUI 200.  Furthermore, Wenderow discloses “In one embodiment, the GUI module 56 may be configured to alter the display of guide wire icon 162 when the user is controlling guide wire 142, to alter the display of guide catheter icon 164 when the user is controlling guide catheter 148, and to alter the display of working catheter icon 166 when the user is controlling working catheter 144 […] In one embodiment, GUI module 56 is configured to display icons 162-166 as a moving graphic of the component currently in use. For example, guide wire icon 162 may be an advancing, retracting, or rotating graphic of a guide wire when guide wire 142, is being advanced, retracted, or rotated” [0050] and “In another embodiment GUI module 56 may be configured to allow the user to alter the display of image data by interacting with touch screen 18” [0053]. As shown in FIG. 4, the touch screen 18 includes the guide wire icon 162, a guide catheter icon 166, and a working catheter icon 166. In this case, since the GUI module 56 may alter the display of the working catheter icon when the user controls the working catheter 144 and the user can alter the display of image data by interacting with the touch screen 18 and the GUI module 56 can be configured to cause the display of a graphical user interface (GUI) 200 including a guide wire speed indicator 212, under broadest reasonable interpretation, the intraluminal ultrasound image can be displayed proximate to the speed indicator (i.e. the guide wire speed indicator) on the GUI module 56.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu and Henneken so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Shimizu, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu does not teach “wherein the processor circuit is configured to determine the longitudinal translation speed without tracking a position of the intraluminal ultrasound imaging catheter in an extraluminal image”. 
Henneken teaches “wherein the processor circuit is configured to determine the longitudinal translation speed without tracking a position of the intraluminal imaging catheter in an extraluminal image” (“According to an aspect, there is provided an imaging system comprising a catheter having a first reference object at a first location on the catheter […] and a second reference object at a second location on the catheter […] process a first sensor signal from the sensor arrangement indicative of the first reference object in a first reference location at a first point in time; process a second sensor signal from the sensor arrangement indicative of the second reference object in the reference location at a second point in time; and determine a translation speed of the catheter from the set distance and the difference between the first point in time and the second point in time” [0009]. Therefore, since the translation speed can be determined from the set distance and the time difference between the first and second points in time, under broadest reasonable interpretation, the processor circuit is configured to determine the longitudinal translation speed without tracking a position of the intraluminal imaging catheter in an extraluminal image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify intraluminal imaging system of Shimizu so as to include the longitudinal translation speed being determined based on a change in at least one of a shape of a position of the anatomy and a known time interval between the first intraluminal image and the second intraluminal image as disclosed in Henneken in order to “obtain a particularly accurate determination of the translation speed of the catheter 20” [Henneken: 0045]. Referring to a change between two images and a known time interval is one of a finite number of techniques that can be used to calculate a longitudinal translation speed therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of accurately determining the translation speed of the catheter.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Shimizu and Henneken does not teach “wherein the speed indicator comprises: a shape representative of a range of longitudinal translation speeds; and a marker positioned within the shape and representative of the determined longitudinal translation speed”.
Wenderow discloses “wherein the speed indicator comprises: a shape representative of a range of longitudinal translation speeds” (“Guide wire speed indicator 212 provides information to the user regarding the current movement of the guide wire. As shown, guide wire speed indicator 212 includes a linear of axial speed indicator 236 […] Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum reverse icon 244 indicating the maximum reverse speed of the guide wire, and an origin 246 indicating zero linear movement” [0076]. As shown in FIG. 9, the linear speed indicator 236 is in the shape of a vertically displayed bar 240. Since the maximum forward icon 242 can indicate the maximum forward speed and the maximum reverse speed icon 244 can indicate the maximum reverse speed, under broadest reasonable interpretation, the speed indicator comprises a shape representative of a range of longitudinal translation speed (i.e. from maximum forward speed to maximum reverse speed).); and 
“a marker positioned within the shape and representative of the determined longitudinal translation speed” (“As the user manipulates the guide wire controls to advance or retract the guide wire, bar 240 between origin 246 and either icon 242 or icon 244 changes color in proportion to the speed of the guide wire. For example, if the guide wire is currently being advanced at half of the maximum speed, the first half of the vertical bar 240 extending above origin 246 changes color” [0076]. In this case since the bar 240 changes in color in proportion to the speed of the guide wire, under broadest reasonable interpretation, the color of the vertical bar 240 constitutes a marker positioned within the shape (i.e. the linear speed indicator 236) and representative of the determined longitudinal translation speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu and Henneken so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Shimizu and Henneken does not teach “wherein the speed indicator comprises: a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum translation speed to an opposite, second portion representative of a maximum translation speed”.
Wenderow discloses “wherein the speed indicator comprises: a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum translation speed to an opposite second portion representative of a maximum translation speed” (“Linear speed indicator 236 includes a vertically displayed bar 240 extending between a maximum forward icon 242 indicating the maximum forward speed, a maximum reverse icon 244 indicating the maximum reverse speed of the guide wire, and an origin 246 indicating zero linear movement” [0076]. As shown in FIG. 9, the color of the bar 240 can extend from the origin 236 to either the maximum forward icon 242 and the maximum reverse icon 244. In this case, since the linear speed indicator can include a maximum forward icon and a maximum reverse icon and an origin 246, under broadest reasonable interpretation, the speed indicator (i.e. the linear speed indicator 236) comprises a region of the shape identifying an ideal range for the longitudinal translation speed, wherein the region extends from a first portion representative of a minimum translation speed (i.e. the origin 246) to an opposite second portion representative of a maximum translation speed (i.e. maximum forward icon 242 and/or maximum reverse icon 244).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu and Henneken so as to include the screen display including a speed indicator based on the longitudinal translation speed as disclosed in Wenderow in order to allow the user to be made aware of the speed at which the intraluminal ultrasound imaging catheter is moving through the body of the patient. By providing a linear speed indicator 236 as disclosed in Wenderow to the intraluminal ultrasound imaging system of Waters, the user can be made aware of the speed of the intraluminal ultrasound imaging catheter is moving within the body. With this speed in mind, the user can determine whether the speed is sufficient to acquire a high quality image from within the patient. Combining the prior art elements according to known techniques would result in the predictable result of providing a visual indication of the longitudinal translation speed to the user.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Shimizu and Henneken does not teach “wherein the processor circuit is configured to: determine at least one of: a length estimate of the body lumen based on the longitudinal translation speed; or a volume estimate of the body lumen based on the longitudinal translation speed and an area of the body lumen in the plurality of intraluminal images; and output at least one of the length estimate of the volume estimate via the screen display”.
Wenderow discloses “wherein the processor circuit is configured to: determine at least one of: a length estimate of the body lumen based on the longitudinal translation speed; or a volume estimate of the body lumen based on the longitudinal translation speed and an area of the body lumen in the plurality of intraluminal ultrasound images” (“In the embodiment of FIG. 9, the functionality of measurement module 66 is provided via guide wire measurement control 214. To measure the length of a lesion using guide wire measurement control 214, the user will press reset button 264 when the tip of the guide wire is aligned with the distal tip of the lesion. The user will then retract the guide wire until the distal tip of the guide wire is aligned with the proximal tip of the lesion. When aligned, the user will press save button 266. The number displayed in stored distance indicator 270 will be the distance that the guide wire traveled from the distal to proximal ends of the lesion. The distance traveled using this procedure provides a measurement of the length of the lesion” [0080]. In this case, in order for the stored distance indicator 270 to be able to display the distance that the guide wire travels from the distal to proximal ends of the lesion (i.e. the length of the lesion) under broadest reasonable interpretation, the processor circuit had to have been configured to determine a length estimate of the body lumen based on the longitudinal translation speed (i.e. the translation speed indicated by the linear speed indicator 236 displayed within GUI of FIG. 9).); and 
“output at least one of the length estimate of the volume estimate via the screen display” (“When pushed, reset button 264 resets the value displayed by distance indicator 268 causing distance indicator 268 to display 000.0. As the guide wire is advanced and retracted, distance indicator 268 displays the net distance that the guide wire had moved since the last time reset button 264 was pushed (in mm in the embodiment shown). In this manner, distance indicator 268 displays the length of the path that the guide wire traveled from the point when the reset button was pushed to its current position” [0079] and “The positional information displayed in distance indicators 268, 270, 276, and/or 278 may be used by the user to help in positioning the guide wire or stent/balloon, respectively” [0082]. In this case, since the distance indicators can display the distance that the guide wire can be advanced or retracted under broadest reasonable interpretation a processor circuit had to have been present and configured to output the length estimate via the screen display. In regard to the screen display, Wenderow discloses “In other embodiments, GUI 200 may be displayed on a non-touch screen display with the user interacting with the icons via one of more input device (e.g., mouse, keyboard, etc.)” [0071].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu and Henneken so as to include the processor circuit being configured to determine a length estimate of the body lumen based on the longitudinal translation speed and outputting the length estimate on the screen display as disclosed in Wenderow in order to allow the user to know the distance that the guide wire must travel to reach a particular point within the patient [Wenderow: 0082]. By determining the length estimate, and displaying the positional information, the various indicators can help “the user determine if the device has been moved too far, not far enough etc.” [Wenderow: 0082]. This would provide the user with more information about the portion of the body to which the intraluminal ultrasound imaging catheter is inserted. Combining the prior art elements according to known techniques would yield the predictable result of providing the user with an indication of the length of the vessel to which the intraluminal ultrasound imaging catheter is introduced.
In regard to claims 9 and 10, due to its dependence on claims 1 and 9, respectively, these claims inherit the references disclosed therein. That being said, Shimizu teaches “wherein the screen display further comprises a stylized diagram of the body lumen” (Claim 9) and “wherein the screen display further comprises a position of the intraluminal imaging catheter within the stylized diagram” (Claim 10) (“FIG. 4 illustrates a display example 1, according to the present embodiment. In the display example 1, a vascular axial cross-sectional image 450 extending along the vascular length direction is displayed on a screen of the display device 190” [0047] and “In addition, a fluoroscopic image 410 indicating the first position 451 and a fluoroscopic image 420 indicating the second position 452 are displayed on the screen of the display device 190. The fluoroscopic image 410 is captured when a probe is present near the first position 451, and the fluoroscopic image 420 is captured when the probe is present near the second position 452” [0048]. In this case, “the transverse cross-sectional image configured to include the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. Therefore, the tomographic images and consequently the fluoroscopic images, are acquired as the catheter (i.e. containing the optical probe) is pulled back through the blood vessel. As shown in FIG. 4, these fluoroscopic images 410 and 420 indicate the position of the probe (i.e. the imaging catheter) within the blood vessel at the first and second positions 451 and 452 respectively and correspond to the transverse cross-sectional images 430 and 440, respectively. Therefore, the screen display (i.e. display device 190) comprises a stylized diagram of the body lumen which further comprises a position of the intraluminal imaging catheter within it.). 
In regard to claim 13, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu teaches “further comprising: the intraluminal imaging catheter” (“the transverse cross-sectional image configured to include the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. Therefore, since the optical probe of the OFDI apparatus is introduced to the blood vessel via a catheter to successively capture tomographic images, under broadest reasonable interpretation, the system comprises an intraluminal imaging catheter.).
In regard to claim 16, due to due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Shimizu. Likewise, Shimizu teaches “wherein the intraluminal imaging catheter comprises an intravascular imaging catheter; wherein the plurality of intraluminal images comprises a plurality of intravascular images; wherein the body lumen comprises a blood vessel” (“The tomographic image acquires by the image collection unit 110 according to the present embodiment is configured to acquire multiple frames. For example, the transverse cross-sectional image configured to include the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. Therefore, since the catheter can be inserted into the blood vessel and the tomographic images can be successively captured while pulling back the probe (i.e. contained within the catheter), under broadest reasonable interpretation, the intraluminal imaging catheter (i.e. catheter) comprises an intravascular imaging catheter that is configured to acquire the plurality of intraluminal images comprising a plurality of intravascular images from the body lumen (i.e. a blood vessel).); 
“wherein the first intraluminal image and the second intraluminal image respectively comprise a first intravascular image and a second intravascular image” (“In the display example 1, a transverse cross-sectional image 430 corresponding to the first position 451 and a transverse cross-sectional image 440 corresponding to the second position 452 are further displayed on the screen of the display device 190” [0050]. As shown in FIG. 4, these transverse-cross sectional images 430 and 440 correspond to the positions 451 and 452 within the fluoroscopic images 410 and 420 respectively obtained from within the blood vessel. Therefore, the transverse cross-sectional images 430 and 440 constitute first and second intraluminal images comprising first and second intravascular images.).
In regard to claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Shimizu. Likewise, Shimizu teaches “wherein the intravascular imaging catheter comprises an intravascular ultrasound (IVUS) imaging catheter, wherein the plurality of intravascular images comprises a plurality of IVUS images; and wherein the first intravascular image and the second intravascular image respectively comprise a first IVUS image and a second IVUS image” (“According to the present embodiment, the image collection unit 110 is connected to the tomography apparatus 170 […] and collects the transverse cross-sectional image” [0024], “For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025], and “The tomographic image acquired by the image connection unit 110 according to the present embodiment is configured to include multiple frames. […] the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. As stated previously, an intravascular ultrasound (IVUS) apparatus inherently includes an IVUS imaging catheter. Therefore, since the tomographic images can be obtained by an IVUS imaging catheter as it is pulled back through the blood vessel, under broadest reasonable interpretation the intravascular imaging catheter comprises an intravascular ultrasound IVUS imaging catheter which is configured to acquire the plurality of intravascular images (i.e. a plurality of IVUS images), wherein the first intravascular image (i.e. transverse cross-sectional image 430) and the second intravascular image (i.e. transverse cross-sectional image 440) respectively comprise a first IVUS image and a second IVUS image.).
In regard to claim 18, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Shimizu. Likewise, Shimizu teaches “wherein the intraluminal imaging catheter comprises an intraluminal ultrasound imaging catheter; wherein the plurality of intraluminal images comprises a plurality of intraluminal ultrasound images” (“For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025], and “The tomographic image acquired by the image connection unit 110 according to the present embodiment is configured to include multiple frames. […] the multiple frames can be obtained by inserting an optical probe of the OFDI apparatus into the blood vessel such as a coronary artery via a catheter and successively capturing the tomographic image while pulling back, that is, drawing back the optical probe” [0026]. As stated previously, an intravascular ultrasound (IVUS) apparatus inherently includes an IVUS imaging catheter. Therefore, since the intravascular ultrasound (IVUS) apparatus can be used to acquire multiple frames of the tomographic image as the catheter is pulled back through the blood vessel, under broadest reasonable interpretation, the intraluminal imaging catheter comprises an intraluminal ultrasound imaging catheter that is configured to acquire the plurality of intraluminal ultrasound images (i.e. intraluminal images). 
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 20160206267 A1 “Shimizu” and further in view of Henneken et al. US 20180360417 A1 “Henneken” and Wenderow et al. US 20110152882 A1 “Wenderow” as applied to claims 1-3, 5-10, and 13-18 above, and further in view of Huennekens et al. US 20060241465 A1 “Huennekens”.
Regarding claim 11, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, the combination of Shimizu, Henneken and Wenderow does not disclose “wherein the screen display further comprises a trail indicating past positions of the intraluminal ultrasound imaging catheter”.
Huennekens is within the same field of endeavor as the claimed invention because it provides a system and method for providing vascular imaging [Abstract].
Huennekens discloses “wherein the screen display further comprises a trail indicating past positions of the intraluminal ultrasound imaging catheter” (“With continued reference to FIGS. 5 and 6, a calculated path 550/650 is determined by the co-registration processor 30 within displays 501/601. A marker artifact 520/620 is placed on top of the calculated path 550/650. The marker artifact 520/620 is superimposed on the angiogram image at a location calculated from non-visual position data (e.g., pull-back distance, spatial position sensors, angular orientation sensors, etc.). […] Furthermore, each subsequent time that a fluoroscope is activated and an image of the radiopaque marker is acquired and presented to the co-registration processor 30, an error between the actual radiopaque marker location and a current calculated marker artifact 520/620 location is eliminated by replacing the calculated position by a position calculated by the radiopaque marker image. […] In an exemplary embodiment, the error/total travel distance ratio is used as a scaling factor to recalculate and adjust all previously calculated/rendered/presented marker artifact overlay positions on the rendered/stored copies of the enhanced radiological image 510/610 for the entire preceding period in the which the fluoroscope has been inactive” [0056]. Therefore, since the marker artifact 520/620 can be placed within the calculated path 550/650 and the subsequent activation of the fluoroscope results in an image of the radiopaque marker (i.e. marker artifact 520/620) can be coregistered and the previously calculated/rendered/presented marker artifact overlay positions can be adjusted such that  they are on the enhanced radiological image 510/610 for the entire preceding period in which the fluoroscope, under broadest reasonable interpretation, the screen display had to further comprise a trail indicating past positions of the intraluminal imaging catheter.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Waters and Wenderow so as to include the trail indicating past positions of the intraluminal imaging catheter as disclosed in Huennekens in order to provide the user with a visualization of how the intraluminal ultrasound imaging catheter has changed in position over time. By knowing the trail of past positions of the intraluminal ultrasound imaging catheter (i.e. catheter), the user can verify the position of the advancement or retraction of the catheter within the patient. Combining the prior art elements according to known techniques would yield the predictable result of visualizing the change in position of the intraluminal ultrasound imaging catheter over the course of imaging.   
Regarding claim 19, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Shimizu, Henneken and Wenderow does not disclose “wherein the imaging catheter comprises a single array of imaging sensors, and wherein the first intraluminal image and the second intraluminal image are each captured by the single array”.
Huennekens teaches “wherein the imaging catheter comprises a single array of imaging sensors, and wherein the first intraluminal image and the second intraluminal image are each captured by the single array” (“With regard to portions of the system associated with acquiring ultrasound image data, an imaging catheter 20, and in particular an IVUS catheter, is inserted within the patient 10 so that its distal end, including a diagnostic probe 22 (in particular an IVUS probe), is in the vicinity of a desired imaging location of a blood vessel. […] the diagnostic probe 22 generates ultrasound waves, receives ultrasound echoes representative of a region proximate the diagnostic probe 22 […] IVUS versions of the probe 22 come in a variety of configurations including single and multiple transducer element arrangements. In the case of multiple transducer element arrangements, an array of transducers is potentially arranged: linearly along a lengthwise axis of the imaging catheter 20” [0038]. The multiple transducer element arrangement, in this case constitutes a single array of imaging sensors (i.e. transducer elements). Therefore, since the IVUS catheter includes a probe 22 which acquires ultrasound image data from a desired imaging location within a patient’s blood vessel and the probe 22 may include a multiple transducer element arrangement (i.e. a single array of imaging transducers), the imaging catheter comprises a single array of imaging sensors which can be used to acquire first and second intraluminal images as disclosed in Shimizu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu, Henneken and Wenderow to include the imaging catheter comprising a single array of imaging transducers as disclosed in Huennekens in order to generate cross-sectional images of vessel segments [Huennekens: 0039]. A single array of imaging sensors (i.e. transducer elements) is one configuration which can be used to acquire intraluminal images with a reasonable expectation of success, therefore it would be obvious to try. Furthermore, Shimizu acquires ultrasound tomographic images with an intravascular (IVUS) ultrasound apparatus (see [0025]) and the multiple transducer element arrangement (i.e. the single array of imaging transducers) disclosed in Huennekens is one such ultrasound apparatus which acquires intravascular (i.e. intraluminal) images, thus it would be obvious to utilize the single array of Huennekens within the system of Shimizu to generate cross-sectional images of vessel segments. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. US 20160206267 A1 “Shimizu” and further in view of Henneken et al. US 20180360417 A1 “Henneken” and Wenderow et al. US 20110152882 A1 “Wenderow” and Huennekens et al. US 20060241465 A1 “Huennekens” as applied to claim 11 above, and further in view of Belohlavek et al. US 20160235485 A1 “Belohlavek”.
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, the combination of Shimizu, Henneken, Wenderow and Huennekens does not disclose “wherein the trail is color coded in the screen display to indicate past longitudinal translation speeds of the intraluminal ultrasound imaging catheter”.
	Belohlavek discloses “wherein the trail is color coded in the screen display to indicate past longitudinal translation speeds of the intraluminal ultrasound imaging catheter” (“In combination with a method of interferometric ultrasonography described below, the use of color-coding offers an operational advantage over the related art in that the proposed technique allows detecting and making visible even stationary objects. The present invention recognizes that, in order to effectuate a detection of the stationary objects, the US imaging system can be configured to interpret a stationary object as a moving object and label or tag it with a color marker representing a “change in position” detected through the interpreted “change in correlation” between the two reflected pulses corresponding to two different scan-lines. […] Moreover, a specific color-map can be further assigned to the tags so as to differentiate, by color coding, the detected tag-signal from the signals corresponding to ordinary motion of blood-flow, motion of tissue, or motion of navigated object itself (for example, the motion corresponding to advancement of a catheter into the heart)” [0090]. Therefore, since color-coding can be used to generate a specific color-map which includes color coding the detected tag-signal from the signals corresponding to the motion of a navigated object (i.e. a catheter), under broadest reasonable interpretation, this color-map can incorporated into the trail of Huennekens to represent a color coded trail in the screen display to indicate past longitudinal speeds (i.e. the motion of the navigate object) as calculated in Wenderow of the intraluminal ultrasound imaging catheter as disclosed in Waters.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu, Henneken, Wenderow and Huennekens so as to include the color-coding of the trail as disclosed in Belohlavek in order to allow the user to easily visualize the longitudinal translation speed as the intraluminal ultrasound imaging catheter is passing through the patient. By color-coding the trail of past positions of the catheter, the user can be made aware of the speed at which the catheter moved through a specific portion of the body. This longitudinal translation speed can then be correlated with images acquired at each specific portion so that the user can observe how the translation speed influences the quality of the acquired images. Combining the prior art elements according to known techniques would yield the predictable result of providing a visualization of the past longitudinal translation speeds to the user.
Response to Arguments
Applicant’s arguments, see Remarks page 7-10, filed 05/10/2022, with respect to the rejections of claims 1-18 under 35 U.S.C. 103 have been fully considered, however, the examiner does not find them persuasive. 
In regard to claims 1, 14 and 15, the examiner respectfully asserts that the primary reference of Shimizu teaches “a change in at least one of a shape or a position of the anatomy between the first intraluminal image and the second intraluminal image, wherein the change corresponds to the first image being obtained by the intraluminal imaging catheter at a first position within the body lumen during the movement and the second image being obtained by the intraluminal imaging catheter at a different second position within the body lumen during the movement”. Specifically, the examiner notes that FIG. 4 shows two transverse cross-sectional images (i.e. 430 and 440) which correspond to the first position 451 and the second position 452, respectively (see [0050]). The first and second positions 451 and 452 are located at different locations and the shape and position of the anatomy changes between the first intraluminal image (i.e. image 430) and the second intraluminal image (i.e. image 440) as shown in FIG. 4.
While the examiner acknowledges that the primary reference of Shimizu does not explicitly teach to “determine a longitudinal translation speed of the intraluminal imaging catheter”, the examiner respectfully asserts that the pullback of the intraluminal imaging catheter (i.e. probe, see [0071]) in Shimizu would inherently have a longitudinal translation speed. Additionally, the examiner respectfully asserts that the secondary reference of Henneken teaches to “determine a longitudinal translation speed of the intraluminal imaging catheter”, specifically citing paragraph [0045]. Therefore, it would be obvious to utilize the method of Henneken to calculate the longitudinal translation speed of the probe of Shimizu as it is performing a pullback imaging procedure.
Therefore, the examiner respectfully maintains the rejection of claims 1, 14 and 15 for the reasons stated in the response to arguments and the 35 U.S.C. 103 section above.
In regard to claims 2-3, 5-10, 13 and 16-18, due to their dependence either directly or indirectly on claim 1, these claims inherit the references disclosed therein. The examiner respectfully maintains the rejection of these claims for the reasons stated in the 35 U.S.C. 103 section above.
In regard to claim 11, due to its indirect dependence on claim 1, this claim inherits the references disclosed therein. The examiner respectfully maintains the rejection of these claims for the reasons stated in the 35 U.S.C. 103 section above.
In regard to claim 12, due to its indirect dependence on claim 1, this claim inherits the references disclosed therein. The examiner respectfully maintains the rejection of these claims for the reasons stated in the 35 U.S.C. 103 section above.
In regard to claims 16-18, due to their direct and indirect dependence on claim 1, these claims inherit the references disclosed therein. The examiner respectfully maintains the rejection of these claims for the reasons stated in the 35 U.S.C. 103 section above.
In regard to claim 19, the examiner respectfully refers the applicant to the 35 U.S.C. 103 rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Waters et al US 20170164922 A1 “Waters” is pertinent to the applicant’s disclosure because it discloses “FIG. 1 illustrates an example of a system 100 that may be configured to perform intravascular imaging. System 100 can include a catheter assembly 102, a translation device 104, and an imaging engine 106” [0025].
Nystrom et al. US 20170333000 A1 “Nystrom” is pertinent to the applicant’s disclosure because it discloses “The IVUS catheter 202 includes a sensor 208 such as a transducer configured to emit and receive ultrasonic pulses to generate a signal indicative of the inferior structure of a patient’s blood vessel 234. In some examples, sensor 208 may include a single transducer element of an array of transducer elements configured to emit and receive ultrasonic pulses” [0037].
Nair US 20150196271 A1 “Nair” is pertinent to the applicant’s disclosure because it discloses “The transducer subassembly 218 can include either a single transducer or an array. The transducer elements can be used to acquire different types of intravascular data, such as flow data, motion data and structural image data” [0052].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793       

 /JOSEPH M SANTOS RODRIGUEZ/ Primary Examiner, Art Unit 3793